•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-10-00464-CR

IN RE Johnathan TAYLOR

Original Mandamus Proceeding




PER CURIAM
 
Sitting:            Karen Angelini, Justice
Phylis J. Speedlin, Justice
                        Steven C. Hilbig, Justice
 
Delivered and Filed: June 30, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On June 22, 2010, Jonathan Taylor, relator, filed a pro se petition for a writ of mandamus,
asking this court to direct the trial court to set a trial date in the underlying criminal proceeding.
Counsel has been appointed to represent relator in the trial court. We conclude that appointed
counsel for relator is also his counsel for an original proceeding on the issue presented.
            Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498
(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se
petition for writ of mandamus will be treated as presenting nothing for this court’s consideration. See
id.; see also Gray v. Shipley, 877 S.W.2d 806 (Tex. App.—Houston [1st Dist.] 1994, orig.
proceeding). Consequently, this court has determined that relator is not entitled to the relief sought.
Therefore, the petition is denied. Tex. R. App. P. 52.8(a).
PER CURIAM
DO NOT PUBLISH